Citation Nr: 0638813	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel









INTRODUCTION


The veteran (appellant) had active duty from October 1945 to 
May 1948 and from August 1948 to April 1949.

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2004, it was determined that the 
requisite new and material evidence had been received to 
reopen the veteran's previously denied claim for entitlement 
to service connection for residuals of pneumonia.  As a 
result, the issue of entitlement to service connection for 
residuals of pneumonia was remanded to the Department of 
Veterans Affairs (VA). Oakland, California, Regional Office 
(RO) for additional development and de novo review and 
adjudication.  Following the completion of the requested 
development, in July 2005, a supplemental statement of the 
case was issued, and the case was returned to the Board.  

In December 2006, in accordance with the provisions of 38 
C.F.R. § 20.900(c) (2006), a Veterans Law Judge at the Board 
granted a motion to advance the veteran's case on the docket 
that had been submitted by the veteran's representative.  The 
veteran's claim was thereby advanced on the Board's docket.  
The case is now ready for appellate review.  


FINDINGS OF FACT

Although pneumonia involving the left lower lobe of the lungs 
was shown in service, the probative evidence does not show 
that the veteran's current respiratory disorder, to include 
pulmonary emphysema, chronic obstructive pulmonary disease, 
and status post right lower lobe resection, are related to 
service, including pneumonia experienced therein.  


CONCLUSION OF LAW

Residuals of pneumonia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  In this 
case, the claimant has been provided all of the information 
necessary for compliance with that Act.  It is important to 
note in that regard, that the issue currently being 
considered stems from a successful effort to reopen a 
previously denied claim.  

The RO provided the veteran with a copy of the appealed 
December 2001 rating decision, May 2003 statement of the 
case, March 2004 Board decision and remand, and July 2005 
supplemental statement of the case, that discussed the 
pertinent evidence, and the laws and regulations related to 
service connection claims.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claim.

In addition, in letters dated in January 2001, March 2004, 
and April 2005, the RO notified the veteran of the evidence 
needed to substantiate his claim, and offered to assist him 
in obtaining any relevant evidence, and requested that he 
submit any additional evidence.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statement of 
the case, and notice letters dated in January 2001, March 
2004, and April 2005, complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Such notice was provided to the veteran in January 
2001, prior to the December 2001 rating decision pertaining 
to the issue of the reopening of the claim, and in March 2004 
and April 2005, prior to the initial de novo review denial of 
the veteran's claim for service connection on the merits in 
the July 2005 supplemental statement of the case.  

While the notice provided to the veteran in January 2001 
pertained to the issue of the reopening of a previously 
denied claim, it was not given prior to the first AOJ 
adjudication of the claim on the merits.  Notwithstanding, 
the subsequent VA letter corrected any procedural errors.  
The notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial, and VA's duty to notify the veteran has 
been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, VA medical record, private medical record, and 
statements from the veteran and his spouse.  The Board finds 
that reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 1966 and 
May 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issue in this matter.  

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As this decision 
results in the denial of the veteran's claim for entitlement 
to service connection, the question of whether the veteran 
has been properly notified as to the provisions regarding the 
degree of disability and the effective date of an award is 
rendered moot.  Accordingly, the Board will proceed with 
appellate review.

Analysis

The veteran is seeking entitlement to service connection for 
respiratory disorder, claimed to be residuals of pneumonia 
that was diagnosed in service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Generally, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In application of the facts to a Hickson analysis, it is 
noted that medical evidence includes the current diagnoses of 
various respiratory disorders, including pulmonary emphysema, 
status post right lower lobe resection, and chronic 
obstructive pulmonary disease (COPD).  Specifically, 
following the most recent VA respiratory examination in May 
2005, the pertinent diagnoses were pulmonary emphysema, 
continued nicotine dependence; and status post right lower 
lobe lung resection, etiology unknown.  VA Medical Center 
(VAMC) treatment records, in particular those dated in 2001, 
document complaints and continued treatment for COPD.  
Hickson element (1) has therefore been satisfied with respect 
to a claimed respiratory disorder.  

With respect to Hickson element (2), the veteran's service 
medical records disclose that he was hospitalized for primary 
atypical pneumonia of the left lower lobe from November 1945 
to January 1946, except for a 21 day convalescent furlough 
during that period.  Following hospitalization, he was 
returned to general duty.  It also discloses that the veteran 
was treated for acute bronchitis from February 27, 1947 to 
March 3, 1947, and was thereafter returned to general duty.  
Although no further medical treatment for a respiratory 
disorder was shown in the service medical records and 
discharge examination in May 1948 showed a normal lung 
examination, for purposes of analysis, it must be found that 
Hickson element (2) is satisfied as to the claimed 
respiratory disorder.  

The final question for resolution is whether there is medical 
evidence of a nexus between the veteran's in-service 
treatment and any of the currently diagnosed respiratory 
disorders in satisfaction of Hickson element (3).  The 
question then is whether the veteran has a current 
respiratory disorder that is related to service.  

As to Hickson element (3), however, in this case there is no 
competent medical evidence or opinion that has been entered 
into the record which definitively relates the veteran's 
claimed respiratory disorder to his period of service.  The 
only opinion which definitively make such a connection is 
that of the veteran himself.  It is noted that the CAVC has 
held that lay persons, such as the veteran, are not competent 
to offer opinions that require medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In the category of possible supporting medical authority, the 
evidence includes the report of a July 1966 VA Special Chest 
Examination.  It was noted in the report that the veteran had 
given a history of having been hospitalized for pneumonia in 
1945, and having had difficulty breathing ever since.  X-rays 
taken in conjunction with the 1966 examination revealed some 
fibrious strands in the upper right lobe which the examiner 
stated were the edges of emphysematous cysts.  The VA 
examiner opined that it was difficult to say whether or not 
this condition was the result of the pneumonia that the 
veteran had in service, but it is likely that this is the 
case.  The examiner explained that in order to determine this 
definitely, one would have to look at the veteran's induction 
and discharge films.  The examiner suggested that these films 
be obtained before a definite decision is made.  The 
resulting diagnoses were "1.  Pneumonia, 1945, from history; 
and 2.  Cystic emphysema, right upper lobe, possibly due to 
#1."  

While this record is probative of the question of etiology of 
the veteran's post-service respiratory disorder, its 
probative and supportive value is weakened significantly by 
two factors.  First, the conclusion reached by the VA 
examiner in July 1966 was clearly based upon the history 
provided by the veteran.  There is no indication that the 
reporting physician had the benefit of a review of the 
veteran's medical records in general, or his service medical 
records in particular.  In fact it is strongly suggested 
otherwise.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).

Second, the probative value of the July 1966 medical opinion 
is also diminished by virtue of the speculative language used 
by the physician who offered the opinion.  By concluding that 
the veteran's cystic emphysema of the right upper lobe was 
"possibly due to" pneumonia in service in 1945, the 
physician has offered just as much doubt as support for the 
proposition of a relationship between a current disorder and 
service.  The words used were intrinsically speculative.  The 
more positive statement that "it was likely that this was 
the case," belies the speculative nature of the conclusion 
reached.  Regardless, it is clear that the physician's 
obvious reticence to offer a definitive opinion was due to 
the fact that the physician did not have the benefit of a 
review of the veteran's service medical records.  The 
physician offered a suggestion as to what was needed to make 
a definitive opinion on the matter; namely, a review of the 
service medical records, including  x-rays therein.  

The Board concludes that the July 1966 VA medical opinion is 
of little probative value, if any, regarding the etiology of 
the veteran's current respiratory disorder.  [In Bloom v. 
West, 12 Vet. App. 185 (1999), the Court held that a 
physician's opinion that the veteran's time as a prisoner of 
war "could have" precipitated the initial development of a 
lung condition, by itself and unsupported and unexplained, 
was "purely speculative"].  The term "possibly due to" 
gives us only an appearance of truth or reason.  By 
definition, it only creates an environment for further 
examination.  As described in detail below, the suggested 
further examination based upon the whole record came later, 
and concluded otherwise.  

On the other hand, the medical evidence against the veteran's 
claim includes an August 1966 rating decision and the report 
of the May 2005 VA respiratory examination.  

On August 1966, the RO rating specialists, which included a 
physician, a legal specialist, and an occupational 
specialist, reviewed the veteran's claims file, including the 
service medical records, as well as the July 1966 VA 
examination and x-rays, wherein pneumonia by history and 
emphysema possibly due to pneumonia was diagnosed.  Based 
upon this evidence, the RO rating specialists denied the 
veteran's claim for service connection for residuals of 
pneumonia explaining that due to involvement of different 
lungs during the episode of pneumonia in service and his then 
present lung condition, there was no etiological 
relationship.  This rating decision has some probative value 
since it was a well-reasoned opinion made by a group of 
rating specialists that included a trained physician, and was 
based upon a review of the whole record.  

More significantly, however, is the report of the May 2005 VA 
respiratory examination that was conducted for the specific 
purpose of obtaining a definitive opinion regarding the 
etiology of the veteran's current respiratory disorders.  The 
report of the examination includes a complete review of the 
veteran's claims file, including a detailed outline of the 
past medical evidence, past surgical history, employment 
history, current medications, family history, and social 
history.  The reported history was significant for 
discounting the veteran's belief that he had "bilateral 
pneumonia," in service; finding instead that the November 
1945 radiograph revealed an infiltrate in the left lower lobe 
(not bilateral), resulting in a diagnosis of primary atypical 
left lower lobe pneumonia.  The medical history was also 
significant for the report that the veteran had smoked 
cigarettes since a young age, and had continued to smoke even 
after his left lower lobe pneumonia in service.  The history 
was also significant for the notation that the veteran had 
several radiographs in the 1980's that revealed scarring of 
the right lower lobe, which required biopsies to see whether 
the pleural reaction was related to an inflammatory disease 
including tuberculosis, and eventuated with a lung resection 
at Kaweah Delta Hospital.  

The May 2005 VA examination report also describes the results 
of a thorough physical examination of the veteran that 
included pulmonary function studies and  x-ray studies.  The 
resulting pertinent diagnoses included "pulmonary emphysema, 
continued nicotine dependence; status post right lower lobe 
lung resection etiology unknown;" and "isolated pneumonia, 
left lower lobe, 1945 while in the service."  

In the May 2005 report commentary, the VA physician 
discounted the veteran's claim that his pneumonia in 1945 led 
to the eventual need for him to have lung surgery in 1980.  
The examiner explained that the veteran's chest radiograph 
and detailed statements in the service medical records 
revealed that the pneumonia was only on the left side and not 
the right side, and resulted in a period of convalescence 
following a return to duty.  The examiner explained further 
that many decades later, the veteran developed a 
consolidation or fibrotic process in the right side, yet he 
continued to smoke and still smokes at this point.  The VA 
examiner opined that he did not see evidence that the 
veteran's pneumonia in 1945 in any way led to the problems 
requiring the contralateral right lobe of the lung to be 
removed or the right chest to be entered.  The examiner 
concluded that the veteran currently has moderate emphysema 
from nicotine dependence, and was urged to stop cigarette 
smoking.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against a finding that the veteran has 
any residuals from the pneumonia that he had during service, 
or that any of the veteran's current respiratory disorders 
are related to any disease or injury of service origin.  
Hickson element (3) has therefore not been satisfied with 
respect to the claimed residuals of pneumonia.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a respiratory disorder on 
any basis.  As to the question of according reasonable doubt 
to the veteran's claim, on the basis of a thorough review of 
the record, the Board concludes that there is no approximate 
balance of the evidence for and against either of the claims.  
Indeed, the preponderance of the evidence is against finding 
that the disorder at issue is related to service, and thus 
against the claim for service connection for residuals of 
pneumonia.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed disorder must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


